Citation Nr: 9916270	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-20 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than December 
31, 1996, for the grant of service connection for residuals 
of an injury to the right elbow (major).

2.  Determination of proper initial rating for service-
connected residuals of an injury to the right elbow (major), 
currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The veteran had periods of service to include a period of 
training with the Alabama National Guard from February 1983 
to July 1983 and from September 1986 to May 1987, and 
additional periods of training with the United States Army 
Reserves.  

This matter arises from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
residuals of an injury to the right elbow (major), but which 
assigned a 10 percent evaluation, effective from December 31, 
1996.  The veteran filed a timely appeal, claiming that the 
currently assigned evaluation for his elbow should be higher 
and that the effective date of the grant of service 
connection should be the date of the injury, May 13, 1987.  
The case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In an August 1998 decision, the RO granted the veteran's 
claim of entitlement to service connection for residuals of 
an injury to the right elbow (major), and assigned a 10 
percent rating, effective from December 31, 1996.

3.  The RO's August 1998 rating decision granting service 
connection for residuals of an injury to the right elbow 
(major) was made pursuant to an application for benefits 
received on December 31, 1996, more than a year after the 
veteran left active duty.  

4.  The veteran's residuals of an injury to the right elbow 
(major) are manifested by forearm extension limited to 90 
degrees.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to December 
31, 1996, for the grant of service connection for residuals 
of an injury to the right elbow (major) have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.400 (1998).

2.  The initial rating assigned for the veteran's residuals 
of an injury to the right elbow (major) was not proper, and 
the criteria for assignment of a 30 percent evaluation have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.45, 4.40, 4.124a, Diagnostic Code 
5207 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that a service-connected disability 
has become more severe is well grounded in cases in which the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

After a review of the record, the Board is satisfied that all 
relevant facts have been properly and sufficiently developed.  
This evidence includes the veteran's service medical and 
service personnel records, records of treatment following 
service, and four reports of VA rating examinations.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with the issues on appeal.  
Therefore, no further action is necessary to meet the duty to 
assist the veteran with the development of evidence in 
connection with his claims.  See 38 U.S.C.A. § 5107(a) (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (1998).  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1998).  

Under applicable criteria, the effective date of an award of 
disability compensation based on an original claim for direct 
service connection or a claim reopened after final 
disallowance shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  Separation 
from service means separation under conditions other than 
dishonorable from continuous active service which extended 
from the date the disability was incurred or aggravated.  See 
38 C.F.R. § 3.400(b)(2)(i).

In the present case, the veteran's initial claim for service 
connection for residuals of a right elbow injury was received 
on December 31, 1996.  Service connection was granted for 
residuals of an injury to the right elbow (major) by an 
August 1998 rating decision, and a 10 percent evaluation 
assigned, effective from the day the claim was received, 
December 31, 1996.  The veteran contends that the initially 
assigned evaluation does not adequately address the severity 
of his elbow condition nor does it reflect the proper 
effective date.  Therefore, assignment of a higher initial 
rating and an earlier effective date have been requested.  

As the claim upon which this appeal is based was originally 
received December 31, 1996, that date is the appropriate 
effective date unless the claim was received within one year 
from the date the veteran was separated from active service.  
The veteran's DD Forms 214 show that he served on active duty 
in 1987.  The veteran has maintained, however, that he was in 
the Army Reserve until sometime in 1995.  Nonetheless, the 
Board notes that the time during which the injury took place 
was a discrete period of service.  The veteran has never 
alleged, and the record does not suggest, that the veteran 
had continuous active service from the time of the injury to 
1995.  Service personnel records reflect that, following the 
separation from the National Guard in 1987, the veteran was 
transferred to the Inactive Ready Reserve of the Army and 
that his next appointment was with the Army Reserve in March 
1991.  Thus, the veteran has not presented any additional 
evidence or argument which would warrant the assignment of an 
earlier effective date under the criteria set forth at 
38 C.F.R. § 3.400.  Specifically, the veteran did not have 
active service within a year of the date of his December 1996 
application.  Furthermore, there is no evidence of an earlier 
application for benefits.  As such, the Board concludes that 
the preponderance of the evidence is against the claim for an 
effective date earlier than December 31, 1996, for the grant 
of service connection for residuals of an injury to the right 
elbow (major).  

With regard to the veteran's claim for a higher evaluation, 
it is noted that he initially injured his right elbow in 
service.  Service medical records show treatment on one 
occasion for a right shoulder injury in May 1987.  The 
veteran apparently suffered bruising and swelling when a 
rifle he was firing recoiled, struck him and knocked him 
down.  

In February 1997, the veteran underwent a VA rating 
examination at which he complained of pain in the right 
elbow.  He had a sling on his right arm.  The examination 
showed range of motion of the right elbow from zero to 110 
degrees.  There was tenderness elicited below the olecranon, 
along with pain on movement.  There was no swelling.  There 
was a well-healed scar over the right olecranon.  X-rays of 
the right elbow showed old trauma with arthritis.   

In December 1997, the veteran underwent a VA rating 
examination in which he complained of soreness and pain in 
the right elbow with repetitive use and with weather changes.  
It was noted that he was right-handed.  The veteran wore a 
sling on the right arm.  There was tenderness and soreness 
over the olecranon and the medial aspect of the elbow.  
Phalen's sign was "a little" positive over the ulnar nerve, 
range of motion was full and strength was good.  There was a 
well-healed scar over the right olecranon.  A small amount of 
decreased sensation over the ulnar distribution was observed, 
but there was no atrophy or weakness.  The diagnosis was 
residual injury right elbow with ulnar neuritis.  

The veteran was afforded VA neurological and orthopedic 
evaluations in April 1998.  At both examinations, the veteran 
was symptomatic, reporting constant pain and an inability to 
perform fine motor movements with the right hand.  On 
neurological examination, the veteran could not perform any 
strength testing, range of motion assessment or neurological 
testing secondary to pain.  He reported that he was reluctant 
to attempt any tests as they caused increased pain.  He 
explained that the only way he could relieve the pain was to 
drink beer or use illegal drugs.  The examiner noted that the 
veteran appeared to have hypesthesia of the right forearm and 
hand as compared to the left, and he noted that triceps and 
radial periosteal were hypoactive on the right.  He was 
unable to test the biceps due to the veteran's reported fear 
of pain.  The examiner opined that the veteran's current 
right arm problem was due to his injury in service, but added 
that the veteran's problem was complicated by emotional 
overlay and substance abuse, and that reexamination would not 
be useful.  

During the orthopedic evaluation, the veteran reported that 
he was having trouble holding a job because of his right arm 
disability.  The veteran was reluctant to remove his right 
elbow from the sling.  Range of motion of the right arm was 
90 degrees of extension and 120 degrees of flexion.  Normal 
pronation and supination was reported with stiffness and 
soreness.  He would not allow additional range of motion 
testing, or movement of the wrist, arm or fingers.  He 
demonstrated tenderness, soreness and pain to palpation in 
the right elbow area.  There was a well-healed scar over the 
right olecranon.  

The veteran submitted two documents in support of his 
contention that his elbow disability was affecting his 
employability.  A document from Smith Construction Company, 
dated in August 1998, indicates that that company could not 
hire the veteran because of his medical problems with his 
right hand and the amount of medication he was using.  A 
document dated in September 1998 from Mack Industries, Inc., 
a maker of precast concrete products, shows that they would 
not hire the veteran because of an unspecified medical 
problem.  

The veteran's residuals of an injury to the right elbow 
(major) are rated by analogy because it is considered an 
unlisted condition under the Diagnostic Code.  38 C.F.R. 
§ 4.27 (1998).  Diagnostic Code 8699-8616, therefore, 
essentially pertains to impairment of the ulnar nerve.  
Incomplete paralysis of the ulnar nerve in the dominant hand, 
demonstrated by unilateral sensory involvement which is mild, 
is rated as 10 percent disabling.  Incomplete paralysis with 
moderate involvement is rated as 30 percent disabling.  

The record demonstrates painful motion and mild positive 
neurological findings with regard to the ulnar nerve in the 
right upper extremity, both of which support a 10 percent 
evaluation.  However, the aforementioned evidence does not 
show the degree of ulnar paralysis necessary for an increased 
evaluation on this basis.  Specifically, findings with regard 
to the ulnar nerve have been described essentially as minor, 
and do not suggest moderate paralysis.  For example, the 
February 1997 examination revealed only tenderness and the 
December 1997 examination showed a small amount of decreased 
sensation over the ulnar distribution, without atrophy or 
weakness and with full range of motion and good strength.  
Further although the neurological examiner was unable to 
completely examine the veteran in April 1998 due to the 
veteran's reluctance to attempt the tests due to complaints 
of pain, only some hypesthesia of the right forearm and hand 
were noted and some hypoactivity on the right.

There are various other diagnostic codes which the Board 
reviewed in order to determine whether the veteran is 
entitled to an increased evaluation including several based 
on limitation of motion of the elbow or forearm.  In this 
regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
diagnostic code provides for compensation based solely on 
limitation of motion, that the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (1998) must also be considered.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Additionally, painful 
motion of a major joint or a minor joint group caused by 
degenerative arthritis, established by X-ray, warrants a 10 
percent rating, even in the absence of limitation of motion 
although the Board notes that the record in this case does 
demonstrate limitation of motion.  Lichtenfels v. Derwinski, 
1 Vet. App. 484 (1991). 

In this regard, the Board notes that in the absence of 
evidence of ankylosis of the elbow (Diagnostic Code 5205) or 
other impairment of the elbow, ulna or radius, (Diagnostic 
Codes 5209, 5210, 5211, 5212), there is no basis for 
assignment of an evaluation in excess of the currently 
assigned evaluation under any these code provisions.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 5210, 5211, 
5212 (1998).  

Further, a 20 percent evaluation is warranted for limitation 
of flexion to 100 degrees and extension to 45 degrees or for 
limitation of pronation lost beyond last quarter of arc.  
38 C.F.R. § 4.71a, Diagnostic Codes 5208, 5213 (1998).  
Limitation of forearm flexion of the major arm to 90 degrees 
warrants a 20 percent evaluation, while limitation to 70 
degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (1998).  More significantly, the Board 
observes that Diagnostic Code 5207 provides that limitation 
of extension of the major forearm to 90 degrees warrants a 30 
percent evaluation, limitation of extension to 100 degrees 
warrants a 40 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5207 (1998).  

The Board finds that an increased evaluation to 30 percent is 
warranted on the basis of limitation of forearm extension to 
90 degrees under Diagnostic Code 5207.  The veteran has 
reported ongoing pain, and his limitation of extension 
appears related to functional loss due to pain or weakness.  
The veteran's complaints, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement which 
supports the conclusion that a 30 percent evaluation is in 
order under Diagnostic Code 5207.  

The Board notes, however, that an evaluation in excess of 30 
percent is not warranted.  Symptoms and clinical findings 
which result in the veteran's limitation of motion do not 
support an increased evaluation under any diagnostic code.  
The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. 
§ 4.14.  The Board notes further that the grant in this case 
is based on findings that the examiners were able to obtain.  
As noted above, the veteran either refused or was reluctant 
to complete full testing and as such, the Board is unable to 
determine whether an evaluation in excess of 30 percent is 
warranted in this case.  As such, the Board finds the 30 
percent rating under Diagnostic Code 5207 to be appropriate 
considering the applicable criteria and the reported 
findings.  

In reference to his assertions regarding unemployability, the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (1998) have been considered.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
Here, there has been no showing that the disability under 
consideration has caused marked interference with employment, 
has necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  The Board notes, in this 
respect, that there are two recent statements from potential 
employers.  However, these statements, both alone and when 
viewed in the context of the entirety of the evidence, fail 
to suggest marked interference with employment.  It is 
reasonable and consistent with the record that an impairment 
of the upper extremity would cause at least some difficulty 
performing the routine exertional tasks associated with 
construction and concrete work.  That these companies claim 
that they would not hire the veteran for medical reasons is 
not wholly dispositive given the nature of his disability.  
In the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1998) is not 
warranted in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Accordingly, the Board finds that the criteria for assignment 
of an evaluation in excess of 30 percent for his residuals of 
injury to the right elbow (major) have been met.  However, 
there are no additional findings which would support an 
evaluation in excess of 30 percent under any diagnostic 
criteria.  Moreover, there is no showing of marked 
occupational impairment which would suggest an extraschedular 
evaluation.  Therefore, the Board finds that a 30 percent 
evaluation is appropriate for the veteran's residuals of an 
injury to the right elbow (major).  


ORDER

An effective date prior to December 31, 1996, for the grant 
of service connection for residuals of an injury of the right 
elbow (major) is denied.

A 30 percent disability rating for residuals of an injury of 
the right elbow (major) is granted, subject to criteria 
governing the payment of monetary benefits.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

